Citation Nr: 1810138	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to August 1975, with additional subsequent periods of service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision, of which the Veteran was notified in February 2011, by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in December 2012 to present testimony on the issue on appeal.  At that time, the matter of service connection for a stomach disorder was also on appeal.  However, service connection for that stomach disability has since been granted by rating decision in October 2017.  Thus, that matter is no longer part of the present appeal. 

In the remaining matter, the Veteran initially sought service connection for PTSD. However, based on statements by the Veteran, the medical evidence of record, and in light of relevant case law, the claim has been recharacterized as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim for a specific disease or condition, he is seeking service connection for the symptoms presented by that condition regardless of how those symptoms are ultimately diagnosed or labeled).

This appeal was subject to prior remands by the Board in April 2013, December 2015, and May 2017 to ensure compliance with due process requirements.  Among other directives, two of these remands included an instruction for a VA examiner to review references to anxiety in the Veteran's service treatment records from his Reserve period of service dated in February 1987 and October 1988.  The Board acknowledges that the actual records in question are dated February 1988 and October 1987.  The Board finds that the years were transposed, but that this represents a de minimis clerical error, as the examiner in May 2013 and June 2017 refers to the substance of the notations reviewed by noting anxiety therein, and offering his opinion as to why these notations are less likely as not related to the Veteran's currently diagnosed psychiatric disability.  In all, the evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has now been returned to the Board for further appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disorder has not been shown to be etiologically related to a disease, injury, or event in active service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability that conforms to the appropriate Diagnostic and Statistical Manual of Mental Disorders, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125.

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 

In this case, the most recent VA psychological examination of record reflects a diagnosis of Anxiety Disorder Not Otherwise Specified (NOS), with Paranoid Personality Disorder traits using the Fourth Edition of Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Effective August 4, 2014, VA amended relevant sections of its Schedule for Rating Disabilities dealing with mental disorders, and its adjudication regulations that define the term "psychosis," to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093 (August 4, 2014).  The RO certified this Veteran's appeal to the Board prior to August 2014 and therefore DSM-IV remains applicable for consideration. 

Additionally, this claim involves Reserve service that includes periods of service known as active duty for training, or ACDUTRA. ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reservists or members of the National Guard of any state for training purposes.  See 38 U.S.C. § 101(22) (2012); 38 C.F.R. § 3.6(c) (2017).  Of a similar nature, inactive duty for training, or INACDUTRA, is, in general, part-time duty by Reservists or National Guard members for training purposes, sometimes characterized as "weekend drill."  See 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  ACDUTRA is considered active military service for the purpose of establishing VA benefits when the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during such period.  38 U.S.C. § 101(24).  INACDUTRA is similarly considered, but includes an additional limitation, in that the only covered diseases subject to service connection during such a period of service are acute myocardial infarction, cardiac arrest, and cerebrovascular accident.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).  

In the present case, there are notations referring to the Veteran's anxiousness during his Reserve service, specifically in relation to treatment for an urticarial rash, also known as hives.  In October 1987, a medical doctor described the Veteran's rash of three weeks with no known allergies.  In describing the rash onset, the physician described the Veteran as "a very anxious individual."  The resulting diagnostic impression was that he had an urticarial rash secondary to increased anxiety.  Similarly, in February 1988, the Veteran is described as being seen again for what appeared to be a reoccurrence of a chronic medical problem.  The Veteran believed the rash to be allergic in nature and was being treated with Benadryl.  The same physician from the prior year again diagnosed an impression of allergies versus anxiety urticarial rash.  Service treatment records. 

Notably however, there is neither diagnosis of Anxiety Disorder nor any other acquired psychiatric condition at any time during the Veteran's service, including the relevant period of Reserve duty prior to his discharge in 1989.  Furthermore, when explicitly asked to opine on the matter, a VA examining psychologist stated in May 2013 and June 2017 that the Veteran's currently diagnosed Anxiety Disorder is less likely as not related to these references.  Instead, the examiner opined that the Veteran's current psychiatric disability appears related to post military life stressors including limited job opportunities due to his history of felony incarcerations and his history of drug and alcohol dependence.  The examiner further specified that the Veteran was abusing alcohol and illicit drugs during his Reserve service and the noted "anxiety" may have been substance induced.  In light of the absence of a diagnosed psychiatric disorder during this period, and the absence of a finding that his current disability is related to any occurrence during those periods, the Veteran is not shown to have become disabled from a disease or injury incurred or aggravated in the line of duty during a Reserve period.  Therefore, there can be no period of ACDUTRA that constitutes active military service at this time.  Instead, further analysis of this Veteran's claim will relate to his active duty period of service from August 1972 to August 1975.  

When the Veteran enlisted for active duty, he was clinically evaluated as having no abnormal psychiatric findings in July 1972.  The Veteran responded "no" to questions on his Report of Medical History forms regarding whether he ever had or currently had depression or excessive worry, or nervous trouble of any sort in July 1972, as well as subsequently in Reserve exams in June 1982, May 1984, and later.  The Veteran was evaluated as psychiatrically normal at the time of his undated separation examination in or around 1975.  There is no medical evidence of any complaint, treatment, or diagnosis of a psychiatric condition during the Veteran's active military service.  

Nonetheless, the Board has duly considered the Veteran's lay history of symptoms and stressors experienced during service.  Although he is competent to provide an account of matters he actually observed with his own senses, he is not competent to offer evidence that requires specialized medical knowledge such as diagnosis or causation of any psychiatric disease.  See Layno v. Brown, 6 Vet. App. 465. 

With regard to the Veteran's claimed stressors in seeking service connection for PTSD, he has offered a myriad of situations during service which he described as stressful events.  Some of these situations include:  being afraid that other sailors would hurt him due to his role as a payroll clerk with access to money, being on watch during high seas, handling ammunition, serving with a fellow sailor who he believes is now a terrorist, being burned and untreated during a training exercise, being in Vietnam and firing on Vietnamese villages, saving one bullet during a training exercise in case the man behind him was an assassin.  See Hearing testimony, April 2013; Statement in Support of Claim, October 2011 (including notes by VA Chaplain); VA examination, December 2010; Statement in Support of Claim for PTSD, July 2010; VA PTSD Assessment, March 2010.  

In December 2016, the Veteran also submitted a buddy statement by a fellow sailor that stated the Veteran was remembered to be troubled by a number of events, including handling ammunition that he knew could explode, being asked to give someone advance pay without a request chit, being involved in a "raid" that broke out among sailors of different ethnicities, and being on liberty in Yokosuka, Japan and being robbed on his way back to the ship.  Buddy statement, December 2016.  Notably, the Veteran is not shown to have personally described the latter two events from this statement at any time.  As the Veteran himself has not described the last two events, despite multiple recitations of his military stressors, the Board does not find the Veteran's friend's statement to be credible with regard to those two events.  The first two described stressful events are found to be consistent with the Veteran's own testimony, and are therefore found to be credible.  

The Board now turns to a discussion of whether any of the stressor events described above are sufficient to support a medical diagnosis of PTSD in this case.  As will be discussed below, the medical evidence of record shows that they are not.  Instead, while there is some disagreement among the medical professionals of record as to diagnosis, the evidence is clear that if a diagnosis of PTSD is present, that diagnosis is based upon stressors presented by the Veteran's history of childhood abuse, not from any stressor related to his naval service.  

The Veteran was first evaluated for PTSD by VA in March 2010.  At that time, a psychology doctoral student, under the supervision of a VA psychologist evaluated the Veteran.  She reported the Veteran's background of childhood abuse and neglect, and history of post-service incarceration.  She recorded the claimed stressors of being in danger from other sailors because of his job as a payroll clerk, being on watch one night during high seas, serving with another sailor who is now a terrorist (identified in later hearing testimony as his belief that he served with Jose Padilla, who although was convicted for aiding terrorists is not known to have ever served in the U.S. Navy), being burned during a training exercise, and firing on Vietnamese villages during the war.  Considering each of these stressors, the March 2010 assessor determined that although the Veteran found these to be terrifying events, "it is questionable whether these events meet criteria for a Criterion A stressor."  However, the examiner did find a Criterion A stressor based upon the Veteran's childhood abuse history and diagnosed PTSD due to that childhood abuse.  VA PTSD assessment, March 2010.  

The assessor further stated that the Veteran had previously been given a diagnosis of depressive disorder, but did not report significant depressive symptoms in her interview.  She stated that the Veteran did however present with multiple extreme ideas and beliefs, indicating that his military clearance levels and job descriptions are unknown, but that his military service "may have been unlikely to have resulted in his experiences being as severe as reported here."  Based on the foregoing, she notated that more information was needed to establish a diagnosis of psychotic disorder.  Nonetheless, her diagnostic impression included diagnoses of PTSD, Psychotic Disorder, Depressive Disorder, and Poly-substance Dependence in sustained remission.  Id.  

Upon subsequent examination for Compensation and Pension purposes in December 2010, a different VA psychologist documented the Veteran's reported stressors as being taunted by verbal threats from other sailors due to his position as a payroll clerk, and a spark causing fine gunpowder grains in the air to ignite singeing his face, although not bad enough to require medical treatment at the time.  Based on these stressors, the examiner found the Veteran's reported stressors did not meet Criterion A in the DSM-IV for PTSD.  The examiner further found the Veteran did not meet Criterion C involving symptoms of persistent avoidance and numbing of general responsiveness.  The examiner stated that in order to be diagnosed with PTSD, an individual must meet all criteria for the disorder, not just some or even most.  Thus, although the Veteran met Criteria B and D at the time, because he did not meet Criteria A and C, a diagnosis of PTSD was not warranted.  Instead, this examiner diagnosed Anxiety Disorder, not otherwise specified, with paranoid features.  VA examination, December 2010.

Subsequent examination in May 2013 was consistent in that the examiner found the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria because the Veteran's symptoms did not meet the requisite diagnostic criteria.  The only service-related stressor noted on this examination was the Veteran being taunted by other sailors who he felt meant to do him harm.  The examiner found this to be inadequate to support a diagnosis of PTSD under the DSM-IV, and found that the Veteran did not meet any of the four diagnostic criteria for PTSD under Criterion A, B, C, or D.  This examiner noted the Veteran's reported history of physical, mental, and sexual abuse prior to military service and found that the Veteran's childhood abuse history "appears to have been considerably more severe than any trauma he experienced in service."  VA examination, May 2013.

In addition to the VA examinations of record, the Veteran has a significant outpatient treatment history for mental health concerns.  In May 2013, a mental health team updated a yearly Outpatient Treatment Plan finding anxiety symptoms, maladaptive substance use with a risk of relapse, unemployment or insufficient income, poor social support, and other financial problems as areas of active focus for mental health treatment.  A July 2013 annual exam performed by a physician's assistant lists an impression of stable PTSD and Depressive Disorder NOS.  In September 2013, a psychiatric Nurse Practitioner noted the Veteran's history as both a victim and perpetrator of child sexual abuse, and that the Veteran reported hearing voices inside his head, but found no overt psychosis and a stable mood at the time.  VA treatment record, September 2013.  VA treatment records.

In 2014, the Veteran attended a weekly mental health group treatment session for Veterans with Serious Mental Illness (SMI) and/or PTSD.  These weekly session notes reiterate that the Veteran is diagnosed with PTSD and depression.  A June 2014 outpatient mental health note reflects that the Veteran has diagnoses of PTSD secondary to childhood sexual abuse, anxiety disorder, and polysubstance dependence.  This provider reports that the Veteran is very anxious regarding insecurities and fears due to being a felon, but noted the Veteran was sober from alcohol and drugs for a five year period.  Anxiety was added to the list of diagnoses in the Veteran's group treatment environment in August 2014.  Subsequent treatment notations confirm that the Veteran's PTSD diagnosis is secondary to childhood sexual abuse.  A June 2016 mental health attending note also reflects a diagnosis of Major Depressive Disorder (MDD).  VA treatment records. 

Then, in June 2017, pursuant to Board remand instructions the same examiner that conducted the May 2013 examination conducted an additional review of new evidence within the Veteran's claims file, confirming his prior determination that it was less likely than not that any currently diagnosed acquired psychiatric condition was incurred in or caused by an in-service injury event or illness.  He offered an addendum to his prior rationale, stating that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD under either the DSM-IV or the DSM-5 standards in this examiner's opinion.  The examiner based this determination, in part, on his finding that the original March 2010 assessment that diagnosed PTSD was based upon an inaccurate factual premise, specifically that of a falsely reported stressor.  The examiner stated that the "Veteran appears to have greatly exaggerated his combat experiences to that mental health provider."  Specifically, the Veteran described being stationed in Vietnam and firing on Vietnamese villages.  There is no credible evidence of record that the Veteran ever served in Vietnam.  His DD Form 214 and other military service records are negative for any service in Vietnam, nor is there any credible evidence of combat with the enemy at any time.  On this basis, the original diagnosis in March 2010 is called into question, at least in so far as the diagnosis may be based on the inaccurate stressor.  

Overall, the Veteran's VA treatment record is replete with multiple lists of existing mental health diagnoses.   It is unclear, however, as to whether these are merely reiterating a prior determination, including that based on inaccurate facts, or whether they constitute any sort of confirmation that the listed psychiatric conditions are appropriately diagnosed based on the DSM-IV or DSM-5 in a later practitioner's opinion.  However, what is clear based upon the medical evidence of record is that if there is an accurate diagnosis of PTSD for this Veteran, then that diagnosis is based upon the Veteran's childhood history of abuse, rather than any service-related stressor.  See, e.g., VA opinions, June 2017, May 2013 & December 2010; VA treatment records, February 2015, November 2014 & June 2014. 

To this end, the Board finds it important to note that although the PTSD diagnosis may be based upon childhood stressors, there is no evidence of record that any psychiatric condition pre-existed this Veteran's active service, nor does he so contend.  Hearing transcript, December 2012 (Responding "no" to question "Now before you entered onto active duty, did you suffer from any acquired psychiatric disorder?")  The entrance examination report also shows that the Veteran was clinically evaluated as normal psychiatrically prior to entry into service.  As such, consideration of aggravation of a preservice disability is not warranted.  See 38 C.F.R. § 3.306 (2017).

Lastly, the Board has considered whether any acquired psychiatric condition other than PTSD warrants service connection.  As previously stated, the Veteran has variously been diagnosed with other conditions of depression and anxiety, most typically Anxiety Disorder NOS.  However, despite being afforded multiple examinations and receiving regular ongoing mental health treatment, there is no positive medical nexus evidence of record that relates any currently diagnosed mental health condition to an in-service incurrence or event.  Instead, the December 2010 examiner stated the Veteran had reported a history of severe physical, mental and sexual abuse prior to military service and admitted that he was extremely shy and felt like an outcast during his childhood and adolescence.  The examiner stated that the Veteran's childhood abuse history appeared to have been considerably more severe than any trauma he experienced in service.  On this basis, the examiner found that the Veteran's anxiety disorder not otherwise specified, with paranoid features is less likely as not cause by or a result of military service.  VA examination, December 2010.

Similarly, the May 2013 examiner stated it is less than a 50 percent probability that the Veteran's anxiety is related to any incidence in service, including the references to anxiety or anxiousness in his Reserve service treatment records.  This examiner found it important to note that the Veteran has admitted to abusing alcohol and illicit drugs during this time and his symptoms of anxiety during Reserve service may have been substance induced.  The examiner ultimately opined that the Veteran's currently diagnosed Anxiety Disorder NOS appears related to post-military life stressors.  VA examination, May 2013. 

The June 2017 addendum opinion also finds it less likely than not that the Veteran's currently diagnosed Anxiety Disorder is related to any incidence in service, including the two references to anxiety in the Veteran's Reserve service treatment records, and the claimed stressors referenced in the December 2016 letter received from the Veteran's friend.  The examiner stated that the Veteran's current Anxiety Disorder NOS appears related to post military life stressors including limited job opportunities due to his history of sex felony offenses and his history of alcohol and drug dependence.  VA addendum opinion, June 2017. 

The Veteran has not provided any other competent evidence of a causal relationship between his naval service and a currently diagnosed acquired psychiatric disorder.  In the absence of such nexus evidence, the criteria necessary for service connection are not met. 38 C.F.R. § 3.303. 

After careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  In this instance, the evidence weighs against the claim.  Service connection is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


